Citation Nr: 1512457	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-23 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an effective date earlier than July 5, 2007, for the award of a 100 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In October 2012, the Veteran presented personal testimony before the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  A September 28, 2009, Board decision denied an evaluation in excess of 30 percent for PTSD from January 22, 2003, to November 8, 2006, and denied an evaluation in excess of 50 percent from November 9, 2006, to July 4, 2007.  The Veteran was provided with his appeal rights, and he did not appeal the Board's September 2009 decision to the U.S. Court of Appeals for Veterans Claims nor did he seek a motion for reconsideration with the Chairman of the Board or file a motion for clear and unmistakable error in the September 2009 Board decision.

2.  An effective date prior to July 5, 2007, for the award of a 100 percent rating for PTSD is legally precluded.


CONCLUSION OF LAW

The claim for an effective date prior to July 5, 2007, for the award of a 100 percent rating for PTSD is dismissed.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) defines VA's duties to notify and assist claimants.  However, in this case, the Veteran's claim for an earlier effective date rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the Veteran in substantiating this claim at this time.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Thus, any possible deficiency of notice or of the duty to assist constitutes merely harmless error.

The Veteran had a hearing before the undersigned in October 2012, in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge/Decision Review Officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.

The undersigned explained the issue on appeal but did not suggest the submission of evidence that may have been overlooked.  However, this failure is harmless error.  Specifically, as will be explained below, the Veteran's claim has no legal merit based on the facts, the applicable law, and the arguments made during this appeal.  The only ways the Veteran could obtain an earlier effective date for the award of a 100 percent rating for PTSD are to file (1) a motion for reconsideration of the September 2009 Board decision with the Chairman of the Board under 38 C.F.R. § 20.1000 (2014) or (2) a motion for clear and unmistakable error in the September 2009 Board decision under 38 C.F.R. § 20.1400-1411 (2014).  The Veteran has not filed a motion for reconsideration or alleged clear and unmistakable error in the Board's September 2009 decision.  Thus, there is no evidence that may have been overlooked that could impact the current decision.  The Veteran still has the ability to file the motions described above, and thus the Board's failure to suggest evidence in this matter is harmless error.  

II.  Earlier Effective Date

The Veteran is seeking an effective date earlier than July 5, 2007, for the award of a 100 percent rating for PTSD.  

In a September 28, 2009, Board decision, the Board denied an evaluation in excess of 30 percent for PTSD from January 22, 2003, to November 8, 2006, and denied an evaluation in excess of 50 percent from November 9, 2006, to July 4, 2007.  This decision addressed the evaluation of PTSD from the date the benefit was granted (January 22, 2003) through July 4, 2007.  Thus, the Board made a final decision as to the evaluations assigned for PTSD from January 22, 2003, through July 4, 2007.

The notice letter of the Board's decision was sent to the same address shown on a submission by the Veteran, received at the Board on May 28, 2009, and was not returned as undeliverable.  Thus, the Veteran is presumed to have received this notice.  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (quoting Alaska Airlines, Inc. v. Johnson, 8 F.3d 791, 795 (Fed. Cir. 1993)) ("There is a presumption of regularity that public officers perform their duties 'correctly, fairly, in good faith, and in accordance with law and governing regulations.'").  A copy of the Board decision was sent to the Veteran's representative's address, which letter was not returned as undeliverable.  The Veteran was provided with his appeal rights, and he did not appeal the September 2009 Board decision to the U.S. Court of Appeals for Veterans Claims nor did he seek a motion for reconsideration with the Chairman of the Board or a motion for clear and unmistakable error.  Thus, the decision as to the time period between January 22, 2003, and July 4, 2007, regarding the evaluations assigned for PTSD is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

The Court has held once a decision assigning an effective date has become final, as is the case here, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier-effective-date claim in an attempt to overcome the finality of an unappealed Board decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id. at 300.  In this case, the September 2009 Board decision is final as to the time period prior to July 5, 2007, regarding the evaluation assigned for PTSD.

In the September 2009 Board decision, it remanded the part of the Veteran's claim that addressed the time period beginning July 5, 2007.  Here, the Board specifically separated the adjudication of the schedular disability rating prior to July 5, 2007 from the adjudication of the schedular rating from July 5, 2007.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("Bifurcation of a claim generally is within the Secretary's discretion.").  Following additional development in compliance with the Board's remand, the RO, in a February 2010 rating decision, granted a 100 percent rating for PTSD as of July 5, 2007.  The Veteran subsequently appealed this decision, alleging that he should be granted an earlier effective date for the award of the 100 percent rating for PTSD.  In the February 2010 rating decision that awarded the Veteran the 100 percent as of July 5, 2007, the RO was correct in telling the Veteran that, "Based on this favorable decision, this issue on appeal is considered resolved."  

The Board cannot accept the Veteran's freestanding claim for an earlier effective date in an attempt to overcome the finality of the September 2009 Board decision.  As stated above, the Veteran can attempt to overcome the finality of the September 2009 Board decision in one of two ways: (1) by a motion for reconsideration from the Chairman of the Board or (2) by a motion for clear and unmistakable error.

In summary, under the undisputed facts of this case as they currently stand, there is no legal entitlement to an effective date earlier than July 5, 2007, for the award of a 100 percent rating for PTSD.  Based on the procedural history of this claim, the Board has no alternative but to dismiss this issue without prejudice to the appellant filing a subsequent motion for reconsideration or motion for clear and unmistakable error.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (finding that where the law is dispositive, the claim must be denied due to an absence of legal entitlement); see also Rudd, 20 Vet. App. at 299-300 (holding that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed decision).

ORDER

Entitlement to an effective date earlier than July 5, 2007, for the award of a 100 percent rating for PTSD is dismissed.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


